In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered February 28, 2005, which denied his motion for leave to reargue a prior order of the same court entered January 7, 2005, denying his motion for an inquest.
Ordered that the appeal is dismissed, with costs.
The appeal must be dismissed because no appeal lies from an order denying a motion to reargue (see Kisswani v Manikis, 303 AD2d 643, 644 [2003]; Frisenda v X Large Enters., 280 AD2d 514 [2001]; Sallusti v Jones, 273 AD2d 293, 294 [2000]). Schmidt, J.P., Mastro, Spolzino and Lunn, JJ., concur.